Case: 18-13602   Date Filed: 06/13/2019   Page: 1 of 6


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                          No. 18-13602
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 8:15-cv-01621-AAS



NADIA RODRIGUEZ,

                                                         Plaintiff-Appellant,

                                versus

MIAMI DADE COUNTY PUBLIC HOUSING
AND COMMUNITY DEVELOPMENT,

                                                                  Defendant,

MIAMI DADE COUNTY,

                                                        Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                           (June 13, 2019)
                Case: 18-13602        Date Filed: 06/13/2019       Page: 2 of 6


Before WILLIAM PRYOR, GRANT and BLACK, Circuit Judges.

PER CURIAM:

       Nadia Rodriguez, a Cuban woman now appearing pro se, appeals (1) the

district court’s grant of summary judgment, in favor of her employer, Miami Dade

County (the County), as to her Title VII retaliatory termination claim, and (2) the

jury’s verdict in favor of the County on her Title VII national origin discrimination

claim. 1 After review, we affirm.

                                   I. Title VII Retaliation

       We find no error in the district court’s grant of summary judgment in favor

of the County as to Rodriguez’s retaliatory termination claim under Title VII. See

Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305, 1311 (11th Cir. 2001)

(reviewing a grant of summary judgment de novo, viewing all facts in the record in

the light most favorable to the nonmovant and drawing all inferences in her favor).

       The evidence in the record shows Rodriguez did not engage in any

statutorily protected conduct before the County fired her. See Brown v. Ala. Dep’t



       1
          Rodriguez also raised claims of retaliation under the Federal False Claims Act and of a
hostile work environment under Title VII (Claims III and IV in the Second Amended
Complaint), which the district court disposed of via summary judgment. Although she purports
to challenge the resolution of these claims on appeal, she does not offer any substantive or
specific arguments concerning them. She devotes a section of her initial brief to these claims,
but proceeds to discuss only whether “there is documentary evidence in the record to show that
[she] was engaged in protected activity” for purposes of her Title VII retaliation claim.
Accordingly, those claims have been abandoned on appeal, and we need not address them. See
Denney v. City of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001).
                                                2
               Case: 18-13602     Date Filed: 06/13/2019   Page: 3 of 6


of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010) (stating that to make out a prima

facie case of retaliation, a plaintiff must show that: (1) she engaged in a statutorily

protected activity; (2) she suffered a materially adverse action; and (3) there is a

casual connection between the protected activity and the materially adverse

action). While Rodriguez did report that her supervisor, Leshia Elie, harassed her

on several occasions, she never specified that the harassment was based on, or

involved derogatory comments about, her national origin. Rather, the complaints

concerned Elie’s management style and her public criticism of Rodriguez’s job

performance, and one of the complaints even specifically noted Rodriguez did not

know why Elie was treating her poorly. Rodriguez certainly put forth evidence

that Elie made discriminatory comments concerning her national origin, but she

failed to produce any evidence that she then reported or complained about those

specific comments, even acknowledging in a deposition that she never reported

Elie’s derogatory comments to anyone before she was fired.

      Rodriguez’s general complaint about Elie’s poor treatment of her is

insufficient to establish that she engaged in protected activity. See Furcron v. Mail

Centers Plus, LLC, 843 F.3d 1295, 1311 (11th Cir. 2016) (noting that, while a

formal complaint is not necessary to establish that a plaintiff engaged in a

protected activity, she must have explicitly or implicitly communicated her belief

that the employer’s practice constituted unlawful employment discrimination);


                                           3
                 Case: 18-13602       Date Filed: 06/13/2019        Page: 4 of 6


Coutu v. Martin Cty. Bd. of Cty. Comm'rs, 47 F.3d 1068, 1074 (11th Cir. 1995)

(noting that a complaint that alleges unfair treatment but does not relate the

treatment to a protected classification does not constitute statutorily protected

activity). Accordingly, we affirm the district court’s grant of summary judgment

in favor of the County as to Rodriguez’s Title VII retaliatory termination claim.

                       II. Title VII National Origin Discrimination

       Rodriguez also challenges the jury’s verdict in favor of the County on her

Title VII discrimination claim, arguing there was insufficient evidence for the jury

to find that the County was not motivated by her national origin in deciding to fire

her, in part because the County presented the jury with false testimony provided by

Elie. However, we are unable to review the sufficiency of the evidence in this case

for two reasons.

       First, Rodriguez—who was represented by counsel at trial—failed to move

for a directed verdict at trial before the evidence was submitted to the jury. See

Walters v. City of Atlanta, 803 F.2d 1135, 1146 (11th Cir. 1986) (“The sufficiency

of the evidence may not be challenged on appeal unless it was raised in a motion

for directed verdict which specifically stated the ground raised on appeal.”).2 As a



       2
         Rodriguez offers two excuses for her failure to move for a directed verdict, neither of
which is compelling. First, she erroneously claims the district court’s prior denial of her motion
for summary judgment as to this claim somehow precluded her from moving for a directed
verdict at trial. Second, she claims she “wanted to present a post trial motion” on this claim, “but
her lawyers objected.” However, a “post trial motion” is not a motion for a directed verdict, and,
                                                 4
                 Case: 18-13602       Date Filed: 06/13/2019        Page: 5 of 6


result, our inquiry is limited to “whether there was any evidence to support the

jury's verdict, irrespective of its sufficiency, or whether plain error was noted

which, if not noticed, would result in a ‘manifest miscarriage of justice.” Wilson v.

Attaway, 575 F.2d 1227, 1237 (11th Cir. 1985).

       However, we cannot conduct even this cursory and deferential review of the

evidence due to the second issue here: Rodriguez’s failure to provide a complete

trial transcript for our review on appeal. See Fed. R. App. P. 10(b)(2) (“If the

appellant intends to urge on appeal that a finding or conclusion is unsupported by

the evidence or is contrary to the evidence, the appellant must include in the record

a transcript of all evidence relevant to that finding or conclusion.”); see also Loren

v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002) (“[P]ro se appellants, like

appellants represented by counsel, must provide trial transcripts in the appellate

record to enable this court to review challenges to sufficiency of the evidence.”).

       Rodriguez insists we should not affirm the jury’s verdict on this basis

because she provided relevant excerpts from the trial, specifically Elie’s testimony,

which she claims was false. However, it is impossible to evaluate the effect of this

allegedly false testimony on the sufficiency of all the evidence presented without




in any case, Rodriguez points to no authority indicating that ineffective assistance of counsel
may excuse a party’s failure to preserve a sufficiency claim in a civil proceeding.


                                                 5
              Case: 18-13602      Date Filed: 06/13/2019   Page: 6 of 6


reviewing the complete trial transcript. Moreover, Rodriguez offers little more

than her bare assertion to establish that Elie’s testimony was false or perjured.

      She also asserts it was the County’s responsibility to produce a complete

transcript, to the extent one was needed, when she failed to do so. She points to

11th Cir. R. 30-1(b), which instructs an appellee to “file its own supplemental

appendix” where “the appellant’s appendix is deficient or if the appellee’s

brief . . . relies on parts of the record not included in appellant’s appendix.” But

requiring that an appellee submit a supplemental appendix composed of documents

already in the record is quite different from requiring that appellee to pay to

produce a trial transcript that does not otherwise exist in the record. As noted

above, our precedent and the federal rules make clear that, as the party urging that

the jury’s verdict was unsupported by the evidence, it was Rodriguez’s job to

provide us with a complete trial transcript. See Loren, 309 F.3d at 1304.

       Accordingly, because Rodriguez failed to move for a directed verdict at trial

and because we cannot conduct the requisite review of the evidence without a

complete trial transcript, we affirm the jury’s verdict in favor of the County as to

Rodriguez’s Title VII discrimination claim.

      AFFIRMED.




                                           6